Citation Nr: 0629019	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 (West 2002) 
for a child born with spin bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefit sought 
on appeal.  The appellant, the child of a veteran who had 
active service from February 1969 to December 1970, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In November 2004, the Board 
returned the case to RO for additional development, and the 
case was subsequently returned to the Board for further 
appellate review.


FINDING OF FACT

The appellant has been diagnosed with spina bifida occulta 
and is not shown to have any other form or manifestation of 
spina bifida.


CONCLUSION OF LAW

The requirements for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida have not been met.  38 U.S.C.A. 
§§ 1802, 1805 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.814 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  In this regard, the Board observes 
that the appellant was not provided notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

However, the Board finds that in this case is the law, and 
not the evidence that is dispositive.  In such situations, an 
opinion from the VA General Counsel has held that the VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim or required to 
develop the evidence to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VA OPGCPREC 5-2004 
(June 23, 2004).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that when there is an 
error in the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), or in this case, an absence of that 
notice, there is no prejudice to a claimant as a result of 
the error if the benefit sought could not possibly have been 
awarded as a matter of law.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121, (2005).  Nevertheless, the appellant was 
informed of the evidence necessary to substantiate her claim 
by way of the Statement of the Case and the Supplemental 
Statements of the Case.  

The appellant was, however, provided assistance as required 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  While the 
appellant submitted a private medical record in connection 
with her original claim, information of record at the time of 
the appellant's BVA hearing indicated that there were 
additional private medical records that were available and 
had not been obtained.  The Board returned the case to the RO 
in November 2004.  And while some of the requested records 
were obtained, records from one private physician, Dr. 
Chunduri, were not obtained because the request for those 
records was returned by the United States Postal Service as 
undeliverable.  The appellant was informed of this situation 
by way of a letter dated in November 2005 and was requested 
that she provide the evidence if possible.  No additional 
evidence was forthcoming.  Therefore, all obtainable evidence 
has been obtained.  The Board does acknowledge the 
appellant's representative's argument that the medical 
complexity in this case indicates a need for an independent 
medical expert opinion.  However, as will be explained below, 
the medical evidence does not, in fact, establish any 
complexity in this case so as to require any further medical 
opinion.  Accordingly, the Board will address the merits of 
the appellant's claim.  

The basic facts in this case are not in dispute.  The 
appellant is a child of a veteran who served in Vietnam and 
thus qualifies as an individual eligible for the monetary 
allowance provided by 38 U.S.C.A. § 1805(a).  The record also 
clearly reflects that the appellant has been diagnosed as 
having spina bifida occulta.  A statement from Gerald L. 
Kiel, M.D., related such a diagnosis in a January 2001 
letter.  The appellant acknowledges the accuracy of that 
diagnosis in her September 2002 Substantive Appeal and at her 
hearing before the Board.  Transcript at 4.  While that 
hearing also disclosed that the appellant received further 
evaluation by a neurologist, an attempt to obtain information 
from that private physician was unsuccessful.  The appellant 
was informed that the RO was unable to obtain those records 
and afforded an opportunity to submit that evidence.  No 
further medical evidence was submitted by the appellant.  
Nevertheless, the medical evidence and statements and 
testimony from the appellant leave no doubt as to her 
diagnosed disorder.  

Thus, the record clearly demonstrates that the appellant has 
been diagnosed as having spina bifida occulta.  None of the 
medical records submitted suggest or intimate in any way that 
the appellant has any other form or manifestation of spina 
bifida.  However, spina bifida occulta is specifically 
excluded by statute as a type of spina bifida for which the 
monetary allowance under 38 U.S.C.A. § 1805 is payable.  
Specifically, the monetary allowance "applies with respect to 
all forms and manifestations of spina bifida except spina 
bifida occulta."  38 U.S.C.A. § 1802.  Thus, there is no 
medical complexity in this case and the appellant is clearly 
not entitled to the benefit sought under 38 U.S.C.A. § 1805.  

While the Board understands the appellant's contention that 
spina bifida occulta is simply a different type of spina 
bifida, the RO and the Board are not free to ignore statutes 
enacted by Congress.  Clearly, Congress has prescribed that 
benefits are not payable to the children of Vietnam veterans 
who have spina bifida occulta.  Accordingly, the benefit 
sought must be denied.


ORDER

Benefits under 38 U.S.C. § 1805 for a child born with spina 
bifida are denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


